                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


RICKY MOSLEY,

              Plaintiff,                                CIVIL ACTION NO.: 6:19-cv-100

       v.

DR. HAROLD CARAVIVELLO;
DR. ISKION; MARTY ALLEN; and
AARON PINEIRO,

              Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s Report and Recommendation, (doc. 11), to which Plaintiff filed objections, (doc. 14).

       The Court finds Plaintiff’s objections unavailing. Accordingly, the Court OVERRULES

Plaintiff’s objections, ADOPTS the Magistrate Judge’s Report and Recommendation as the

opinion of the Court, and DISMISSES Defendants Allen and Pineiro. The Court DIRECTS the

CLERK to terminate these Defendants on the docket. The case will proceed against Defendants

Caravivello and Iskion.

       SO ORDERED, this 18th day of March, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
